Citation Nr: 18100099
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-23 494
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a cervical spine disorder is denied.
FINDING OF FACT
A cervical spine disorder is not shown to be casually or etiologically related to any disease, injury or incident in service and arthritis did not manifest to a compensable degree within one year of service discharge.
CONCLUSION OF LAW
The criteria for establishing entitlement to service connection for a cervical spine disorder have not been satisfied.  38 U.S.C. §§ 1110, 1131, 1112, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran honorably served on active duty with the United States Army from January 1978 to January 1998.

This matter comes before the Board of Veterans Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
The Board notes that this matter was remanded in February 2016 for additional development, to include affording the Veteran a VA examination.  As the requested development has been completed, this matter has now returned to the Board for appellate consideration.
Additional evidence, namely VA eye treatment records dated in June 2016, were added to the record after the issuance of the May 2016 supplemental statement of the case.  However, such records are not relevant to the instant claim for service connection for a cervical spine disorder.
In May 2016, the Veteran submitted evidence in support of his appeal.  Such evidence includes copies of service treatment records and post-service private treatment records.  The copies of the service treatment records were previously considered by the Agency of Original Jurisdiction (AOJ).  Section 501 of the Honoring Americas Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veterans substantive appeal was received in June 2014 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.
 
1.   Entitlement to service connection for a cervical spine disorder.
In this case, the Veteran contends that he currently suffers from a cervical spine disorder as a result of an injury to his neck during active service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.               § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) affd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].
Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Review of the Veterans service treatment records shows that the Veteran was in good health at enlistment, in December 1977, and deemed qualified for service.  A report of medical history, dated the same month, did not reveal any complaints of a neck condition.   In December 1980, an emergency care record noted the Veterans complaints of neck pain described as a dull ache and headaches following a motor vehicle accident.  No increase in pain with movement, shooting pain down the arm or weakness was reported.  On examination, the Veteran described intermittent pain in the neck.  X-ray films of the cervical spine were normal.  Mild tenderness was noted over C4-C5.  Service treatment records show ongoing treatment for chronic back pain unrelated to the motor vehicle accident.  No other treatment was reported for a neck condition.  In October 1986, an occupational health history form shows that the Veteran indicated a negative response to an inquiry regarding chronic joint pain which included the neck.  A separation examination in August 1997 showed that the Veteran was in good health; however, chronic low back pain was referenced.
Post-service treatment records indicate that the Veteran underwent an MRI evaluation of the cervical spine in November 2007.  The evaluation showed multi-level disk degenerative arthrosis with disk desiccation and disk space narrowing and spinal stenosis.  In July 2010, the Veteran complained of persistent chronic left trapezius pain and spasm with appearance of assymetry to shoulders and neck.  Five cervical spine views were taken during the examination.  Although left-sided neck pain and paraspinal muscle spasms were noted, diagnostic findings revealed normal vertebral alignment.  Normal bodies and disc spaces were noted, with no evidence of deformity or fracture.  In May 2012, the Veteran underwent an anterior fusion with disc replacement at C4-C5.  Post-surgical clips were reported in the anterior neck.  In November 2012, post-surgical changes consistent with anterior fusion and disc replacement from C4 through C6 were present.  A treatment record, dated August 2013, noted the Veterans complaints of severe neck pain.  X-ray views of cervical spine revealed degenerative change and post-operative changes in the cervical spine with limitation of flexion and extension.  No evidence of instability was indicated.  In November 2013, additional X-rays of the cervical spine were taken.  The images revealed mild foraminal narrowing at C4-C5 and T5-T6.  Carotid artery calcifications involving the neck were discovered.
The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge from service in January 1998.   In this case, the clinical evidence first revealed multi-level disk degenerative arthrosis in November 2007.  As such, presumptive service connection for a cervical spine disorder is not warranted. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
The preponderance of the evidence is against the Veterans claim for service connection for a cervical spine disorder.  While the evidence of record shows that the Veteran has a currently diagnosed cervical spine disorder, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the April 2016 VA examiners opinion that the claimed cervical spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the record does not show a pattern of neck complaints in service, that there was a complaint of a neck ache following a motor vehicle accident but that there was no diagnosis as it noted that the Veteran did not come back and that the retirement examination did not note a neck condition either.  The examiner further noted that the service records did show a pattern of complaints for back pain but not a pattern of complaints or visits for a neck condition.  Finally, the examiner described specific pieces of evidence in the record, including an October 1986 occupational health history from in which the Veteran answered no to a question regarding chronic joint pain which included the neck.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ([A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  No contrary probative medical opinion is of record.
The Veteran has contended that his cervical spine disorder is the result of his service and that his representative has generally alleged on his behalf that this disability was the result of his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and a mere conclusory generalized lay statement that service event or illness caused the claimants current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).
In the instant case, the Board finds that the question regarding the potential relationship between the Veterans cervical spine disorder and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current cervical spine symptoms and his representative is competent to describe their observations of the Veterans symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his representative have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, and/or his representative are nonprobative evidence.  
Therefore, a cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest to a compensable degree within one year of service separation.  Consequently, service connection for such disorder is not warranted. 
In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veterans 





(CONTINUED ON NEXT PAGE)

claim of entitlement to service connection for a cervical spine disorder.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
 
KRISTY L. ZADORA
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel 

